cca_2015121513163647 id uilc number release date from sent tuesday date pm to cc bcc subject re question on signature for form_872 - seeking confirmation ------ my apologies for the delay in responding the best practice is to ensure that the form_872 is signed the same way that the tax_return is signed and if a name has changed between the signing of the return and the form_872 the form_872 should be signed with the new name formerly known as formula see irm however if the form_872 was signed by the taxpayer in a different manner than the tax_return eg the tax_return was signed - ---------------------and the form_872 was signed ---------------- it is still valid this would be different if the form_872 was signed in the name of a different taxpayer than the return eg one corp’s extension is generally not valid to extend the ased for another corp respectfully yours -----
